Citation Nr: 1419998	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death pension benefits in the amount of $6,205 for the period from November 1, 2008 to November 1, 2009, to include the preliminary issue of the validity of the debt.


WITNESS AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  He died on October [redacted], 2008, and the appellant is his surviving spouse.  

This matter is on appeal from a January 2012 decision by the Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the appeal is currently with the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

The appellant testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant paid burial and funeral expenses for the period from November 1, 2008 to November 1, 2009, that exceeded her countable income for that period.

2.  The appellant is legally entitled to death pension benefits in the amount of $6,205 for the period from November 1, 2008 to November 1, 2009.  


CONCLUSION OF LAW

The appellant was legally entitled to overpayment of death pension benefits in the amount of $6,205 such that the debt was not valid, and the overpayment was not properly created.  38 U.S.C.A. §§ 5112, 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The issue on appeal pertains to the laws and regulations governing the payment of death pension benefits to the surviving spouse of a deceased veteran.  Specifically, a surviving spouse of a veteran who meets the wartime service requirements will be paid death pension benefits at the Maximum Annual Pension Rate (MAPR) minus his or her "countable income" when entitlement arose.  338 U.S.C.A. § 1541(a), (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2013).  

Because death pension is a need-based program, "countable income" includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  However, some expenses, such as unreimbursed medical expenses and burial expenses, may reduce an appellant's countable income.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.260, 3.261, 3.262 (2013).  Nonrecurring income or expenses (i.e. a transaction on a one-time basis) will be annualized over a 12-month period receipt of the income or the expense.  38 C.F.R. §§ 3.271(c), 3.272(h) (2013).  

In this case, the appellant (the Veteran's surviving spouse), submitted an application for dependency indemnity compensation (DIC), to include entitlement to death pension, in February 2009.  In an August 2009 decision, the RO granted death pension benefits, effective November 1, 2008.  At that time, the RO noted that she had received income that exceeded the MAPR for that year.  However, since she had also incurred $12,000 in funeral expenses (by her own estimation), this could be annualized, thereby reducing her countable income to $0 for the next 12 months, As a consequence, she received the maximum death pension allowable for the entire period from November 1, 2008 to November 1, 2009.  The total amount of benefits was $6,205.  

There is no indication in the record that the payment of $6,205 may have been incorrect until April 2011, when the RO telephoned the funeral home for the Veteran in order to "verify that the Veteran's final expenses had been paid."  According to the record of contact, the funeral home indicated that the $12,000 appeared "grossly inflated."  Moreover, all funeral home expenses had been paid by the Veteran's mother, not the appellant.  

Based apparently solely on this information, the RO informed the appellant in May 2011 that she was "not the proper claimant for burial benefits," as the Veteran's final expenses "had been paid in full by an outside source."  As such, her reported $12,000 in funeral expenses could not be deducted from her countable income.  Therefore, the RO concluded that she was not entitled to the $6,205 in death pension benefits that she received for the period from November 1, 2008 to November 1, 2009.  

While the record reflects that the appellant was notified of this overpayment in a May 28, 2011, letter, she did not request a waiver of this debt until January 3, 2012.  The Committee on Waivers and Compromises denied her request in January 2012 decision on the basis that her request was not timely submitted.  See 38 C.F.R. § 1.963(b) (2013) (applications for waivers of indebtedness must be made within 180 days from date of notification of the debt).  The appellant has appealed the denial of her waiver application. 


Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990). 

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

After a review of the pertinent evidence, the Board concludes that the RO's basis for discounting the appellant's burial expenses was inadequate, and that a valid debt has not been created.  Specifically, it appears to the Board that the RO has conflated the regulations addressing claims for burial benefits, 38 C.F.R. §§ 3.1600 and 3.1601 (2013), with the regulations addressing burial expenses as deductible for "countable income" purposes as codified in 38 C.F.R. § 3.272(h) (2013).

Under 38 C.F.R. § 3.1601, the award of burial benefits is restricted to specific parties including, as is relevant here, the individual whose "personal funds" were used to pay burial expenses.  In contrast, there is no such restriction when reducing burial expenses from "countable income" under 38 C.F.R. § 3.272(h).  While it is true in this case that the appellant has never asserted that she personally paid for the Veteran's funeral expenses, there is no requirement that she had to.  In the Board's view, her assertion in her February 2009 claim for pension benefits that burial expenses were incurred by "the Edwards Family" is sufficient for purposes of  38 C.F.R. § 3.272(h).  

Moreover, the Board does not agree with the RO's implied conclusion that all $12,000 in burial expenses must have been exclusively to the funeral home.  Indeed, the expenses considered deductible from "countable income" under 38 C.F.R. § 3.272(h) appear much more broad than just funeral home expenses, as it does not limit just expenses to a funeral home, but instead contemplates expenses from "last illnesses, burials and just debts."  Although the appellant has not itemized her expenses, one can envision many reasonable funeral expenses that would have not been to the funeral home. 

As a result, the Board concludes that the report of contact with the funeral home is insufficient by itself for the RO to conclude that the appellant did not actually incur $12,000 in expenses.  Moreover, the funeral home's statements are insufficient for one to conclude that such expenses could not be applied to reduce her "countable income" for the period from November 1, 2008 to November 1, 2009.  Consequently, the appellant was entitled to the $6,205 she received in death pension benefits during this period and, as there was no overpayment, the debt was not validly created.



ORDER

As the debt in question was not properly created, a waiver of the recovery of an overpayment of death pension benefits in the amount of $6,205 is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


